Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 9/22/2021, the amendment/reconsideration has been considered.  Claims 1-22 are pending for examination.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 102
Issue : The applicant argues with respect to claim 1 that Krishna does not teach the limitation “exact match between values in one or more fields of the incoming network data packet and corresponding real values in one or more fields of the configuration template” because “Krishana does not disclose that template identifies particular values in one or more fields, but a hash of values.” 
Examiner respectfully disagrees.  See Examiner’s response in the rejection section below including cited portions of the reference such as col. 7, lines 18-66.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
5.	Claims 1-2, 4-10 and 12-21 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krishna et al (US 6718379).
As to claim 1, Krishna discloses a network device comprising:
circuitry (figure 1; col. 3, lines 38-52, wherein each network switch system 7 is equivalent to circuitry) configured to:
receive a configuration request (figure 6, step 100; col. 5, lines 1-46), the configuration request comprising: 
a configuration command comprising a command type and information on a switching rule associated with the network device (figure 6, step 100, “Receive Policy Control Message with Packet Attribute, and Priority Level and/or Network Switch Action; col. 5, lines 1-20, “The policy server 10 is configured for outputting a policy message specifying one of the prescribed network management policies for a selected one of the network switch systems 7. For example, the policy server 10 includes a policy table 11 configured for storing, for each network management policy, a packet attribute 11a, a priority level 11b, and a network switch actions 11e. For example, different users may be assigned different priority values and have access to different network resources. Hence, the policy server 10 may output to the network switch system 7a a policy message that specifies a prescribed network management policy such as assigning a priority ( e.g., "7") for a user having a unique packet attribute (e.g., a source MAC or IP address having an assigned value represented as "User1”.  The prescribed network management policy may also specify a network switch action in addition to the assigned priority level, wherein the policy message specifies the packet attribute Ila ( e.g., "User2"), the priority level llb (e.g., "3"), and the network switch action 11c (e.g., "No HTTP WAN Access")”. Here, the network switch action indicates a command type of “No HTTP WAN Access”;  See also col. 5, lines 30-46, “… the host CPU 26 of the network switching system 7 having received the policy message decodes the policy message to obtain the packet attribute 11a, and at least one of the priority level 11b and the network switch action 11c); 
modify a configuration of the circuitry based on the command type and content of the configuration template (see citation above and figure 6, steps 102 through 108);), wherein the command type comprises one of a plurality of commands types (see citation above, e.g. col. 5, lines 13-20, …”and the network switch action 11c (e.g., "No HTTP WAN Access"), wherein the command type of “No HTTP WAN Access” is disclosed to be an example of a networks switch action therefore it is implied that the network switch action/type is not limited to the type of “No HTTP WAN Accewss”);
a configuration template comprising a real packet header comprising particular values for one or more fields required for the execution of the switching rule (see citation above, wherein the values indicative of source MAC or IP addresses are such  values for one or more fields required for the execution of the switching rule; see also col. 5, lines 30-48, “The host CPU 26 then generates a switching action that specifies at least one of the priority level 11b and the policy-based network switch action 11e in step 102”.  See also col. 5, lines 46-60, wherein the template generated by Host CPU is based on template/policy received from the policy server; see also col. 7, lines 18-66), wherein see citation above and col. 4, lines 58-65, “and match user programmable templates to classify packet based on any portion of frame data within the received data packet. Hence, policies can be implemented by storing specific layer 3 switching decisions (i.e., switching actions) in the switch fabric”; see also col. 7, lines 18-66); and
process the configuration request, in order to apply the switching rule associated with the configuration command to an incoming network data packet (col. 5, lines 30-48, “The host CPU 26 then generates a switching action that specifies at least one of the priority level 11b and the policy-based network switch action 11e in step 102. The switching action generated by the host CPU 26 is then stored in step 104 as a switching entry in a switching table within the switch fabric 25. The stored switching entry can thus be used by the network switch 12 for a data packet received by the network switch 12 and that is identified by the corresponding packet attribute within the policy message”) based on an exact match between values in one or more fields of the incoming network data packet and corresponding real values in one or more fields of the configuration template (See citation in the preceding limitation, in particular “The stored switching entry can thus be used by the network switch 12 for a data packet received by the network switch 12 and that is identified by the corresponding packet attribute within the policy message”; see also col. 4, lines 58-65, “and match user programmable templates to classify packet based on any portion of frame data within the received data packet. Hence, policies can be implemented by storing specific layer 3 switching decisions (i.e., switching actions) in the switch fabric”; see also col. 7, lines 18-66).
	As to claim 18, see similar rejection to claim 1.  For “the switching circuit is to apply an associated switching rule to the incoming network data package”, see citation in rejection to claim 1’s last limitation.

As to claim 2, Krishna discloses the network device of claim 1, further comprising a driver circuit configured to provide the switch configuration request to the switching circuit (see citation in rejection to claims 1 and 10 above).
As to claim 19, see similar rejection to claim 2.
As to claim 4. Krishna discloses he network device of claim 2, wherein the driver circuit is further configured to generate the switch configuration request, prior to providing the switch configuration request to the network device (see citation in rejection to claim 1).
As to claim 14, see similar rejection to claim 4.
As to claim 5, Krishna discloses the network device of claim 1, wherein the switching circuit comprises:
a fetch circuit configured to receive the configuration command and the configuration template comprised in the switch configuration request; and a parsing circuit configured to extract the values associated with the one or more fields of the configuration template (see citation in rejection to claim 1, wherein the fetch circuit and parsing circuit are implied in order for the host CPU to extract information from the received message).
As to claim 15, see similar rejection to claim 5.
As to claim 6, Krishna discloses the network device of claim 5, wherein the switching circuit further comprises a rule execution circuit configured to:

process the configuration command (see citation in rejection to claim 1; col. 5); and 
apply the switching rule associated with the configuration command to the incoming network data packet, based on the extracted values (col. 5, last paragraph to col. 6, paragraph 1).
As to claim 16, see similar rejection to claim 6.
As to claim 20, see similar rejection to claim 6.
As to claim 7, Krishna discloses the network device of claim 6, wherein apply the switching rule comprises:
determine whether a match exists between the one or more fields extracted from the configuration template and respective fields associated with the incoming data packet (col. 5, last two paragraph to col. 6, paragraph 1); and
apply the switching rule to the incoming network data packet, when the match is determined (col. 5, last paragraph to col. 6, paragraph 1).
As to claim 17, see similar rejection to claim 7.
As to claim 21, see similar rejection to claim 7.
As to claim 8, Krishna discloses the network device of claim 1, wherein the information on the switching rule comprises:
a rule ID that the switching rule associated with the configuration command (col. 5, paragraph 1, “user1”).
As to claim 12, see similar rejection to claim 8. 
As to claim 9, Krishna discloses the network device of claim 1, wherein the one or more fields comprised in the configuration template comprises fields associated with one or more of media access 
As to claim 13, see similar rejection to claim 9.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishna, as applied to claim 2 above, and further in view of Faulkner et al (US 6434605).

At the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Krishna with Faulkner. The suggestion/motivation of the combination would have been to sequentially sending messages (Faulkner, claim 16; claim 20).	As to claim 11, see similar rejection to claim 3.
10.	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Krishna, as applied to claim 1 above, and further in view of De Matteis et al (US 2007/0198665).
As to claim 22, Krishna discloses the claimed invention substantially as discussed in claim 1, including wherein the device is to perform the command type (see citation in rejection to claim 1 and figure 6) but does not expressly disclose that the plurality of command types comprise two or more of ADD, REMOVE, or UPDATE,  or that the switching circuit is to cause an addition, removal, or updating of an associated configuration template based on the command type being respective ADD, REMOVE, or UPDATE.  De Matteis discloses a concept of a plurality of command types comprise two or more of ADD, REMOVE, or UPDATE,  and a device to cause an addition, removal, or updating of an associated configuration template based on the command type being respective ADD, REMOVE, or UPDATE ([0158], “In a preferred implementation, the Controller interface permits a Control Template to be invoked with an ADD, DELETE or CANCEL command in an Activation Request. An ADD command is used to configure devices to create a new service. A DELETE command is used to configure devices to remove an existing service. The CANCEL command removes an unprocessed Activation Request from the Controller message queue. Optionally, a MODIFY command may also be provided to allow an existing service to be reconfigured.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Krishna with De Matteis.  The suggestion/motivation of the combination would have been to activate according to respective type of actions required (De Matteis, [0158]).
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449